Name: Commission Regulation (EC) No 2888/94 of 28 November 1994 on the issue of import licences for garlic originating in China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 11 . 94 Official Journal of the European Communities No L 304/31 COMMISSION REGULATION (EC) No 2888/94 of 28 November 1994 on the issue of import licences for garlic originating in China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 2753/94 (2), Having regard to Council Regulation (EC) No 1213/94 of 27 May 1994 concerning a protective measure applicable to imports of garlic from China (3), as last amended by Regulation (EC) No 2815/94 (4), and in particular Article 1 (4) thereof, Whereas Council Regulation (EEC) No 2707/72 Q lays down the conditions for applying protective measures for fruit and vegetables ; Whereas pursuant to Commission Regulation (EEC) No 1859/93 (6), as amended by Regulation (EC) No 1 662/94 Q, the release for free circulation in the Commu ­ nity of garlic imported from third countries is subject to presentation of an import licence ; Whereas Article 1 (2) of Commission Regulation (EC) No 1213/94, restricts the issue of import licences for garlic originating in China to a maximum monthly quantity in the case of applications lodged from 25 August 1994 to 24 May 1995 ; Whereas, given the criteria laid down in Article 1 (3) of that Regulation and the import licences already issued, the quantity applied for at 24 November 1994 is in excess of the maximum monthly quantity for December 1994 ; whereas it is therefore necessary to determine to what extent import licences may be issued in response to these applications ; whereas the issue of licences in response to these applications ; whereas the issue of licences in response to applications lodged after 24 November 1994 and before 2 January 1995 should be refused, HAS ADOPTED THIS REGULATION : Article 1 Import licences applied for under Article 1 of Regulation (EEC) No 1859/93 at 24 November 1994 for garlic falling within CN code 0703 20 00 originating in China shall be issued for 0,68554 % of the quantity applied for, having regard to the information available to the Commission on 25 November 1994. For the abovementioned products applications for import licences lodged after 24 November 1994 and before 2 January 1995 shall be refused. Article 2 This Regulation shall enter into force on 29 November 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1994. For the Commission Rene STEICHEN Member of the Commission O OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 292, 12. 11 . 1994, p. 3. (3) OJ No L 133, 28 . 5. 1994, p. 36. (4) OJ No L 298 , 19. 11 . 1994, p. 26. (Ã  OJ No L 291 , 28 . 12. 1972, p. 3 . Ã ¬f) OJ No L 170, 13. 7. 1993, p. 10 . 0 OJ No L 176, 9 . 7. 1994, p . 1 .